Citation Nr: 1031103	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  03-29 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an eye disorder, 
claimed as secondary to service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to November 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In January 2009, the Board remanded this matter for further 
development, including:  1) efforts to insure that VA has 
complied with its duty to assist the Veteran under 38 C.F.R. 
§ 3.159(c)(2) by requesting all service treatment records; 2) 
obtaining an addendum opinion, from the same VA examiner who 
performed the April 2008 VA eye examination, as to whether the 
Veteran's eye disorder is related to his active duty service or 
to his diabetes mellitus; 3) obtaining a VA examiner's opinion as 
to the etiology of the Veteran's hearing loss; and 4) the RO's 
readjudication of the Veteran's claims.  The Board is satisfied 
that the action directed in its remand has been met with 
compliance, and is prepared to proceed with appellate 
consideration of the issues framed above.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with bilateral sensorineural 
hearing loss which has resulted from acoustic trauma during 
service.

2.  The Veteran has been diagnosed with left macular pigmentation 
changes, bilateral cateracts, and refractive error and 
presbyopia, which have not been shown to be related to either his 
active duty service or to his service-connected diabetes 
mellitus.




CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  The Veteran's eye disorder was not incurred in or aggravated 
by service, nor is it proximately due to, or the result of, his 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, including such organic 
neurological disorders such as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or results 
from, another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

II.  Service Connection for Bilateral Hearing Loss

Before service connection may be granted for hearing loss, that 
loss must be of a particular level of severity.  For purposes of 
applying the laws administered by the VA, hearing impairment will 
be considered a disability when the thresholds for any of the 
frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; the thresholds at three of these 
frequencies are 26 or greater; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  It is not required that the evidence show that the 
Veteran had a hearing loss disability during service that met the 
standards of 38 C.F.R. § 3.385 be demonstrated during service, 
although a hearing loss disability by the standards of 38 C.F.R. 
§ 3.385 must be currently present, and service connection is 
possible if such current hearing loss disability can be 
adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 
87 (1992).

In this case, the evidence shows that the Veteran has current 
bilateral hearing loss that meets the minimum threshold 
requirements for service connection under 38 C.F.R. § 3.385.

Audiological testing performed at the Veteran's March 1968 pre-
induction examination showed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
35
LEFT
15
15
15
15
35

Audiological testing performed at an October 1968 examination for 
enlistment showed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
-5
-5
LEFT
0
0
5
5
10

At a May 1970 physical examination performed for his release from 
active duty during the Veteran's active duty service, 
audiological testing revealed hearing loss (within the meaning of 
38 C.F.R. § 3.385) in the left ear and elevated puretone 
thresholds in the right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
10
25
20
LEFT
20
10
60
20
20

At another examination for the Veteran's release from active 
duty, performed only five months later in October 1970, 
audiometric testing was not performed.  The only testing of the 
Veteran's hearing reflected in this examination report are 
results of a whispered and spoken voice test which indicate 
scores of 15 out of 15 in both ears for both whispered and spoken 
voice.

Audiological examinations performed since 2003 demonstrate 
ongoing hearing loss that continues to meet the minimum standards 
under 38 C.F.R. § 3.385.  

Audiological testing conducted at a January 2003 VA examination 
showed the following puretone findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
65
80
LEFT
25
20
25
75
95

Speech audiometry testing performed via Maryland CNC Test 
revealed speech recognition ability of 96 percent in both ears.

At an August 2004 VA examination, the Veteran demonstrated the 
following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
60
80
LEFT
20
25
30
75
90

Maryland CNC testing at that time revealed diminished speech 
recognition ability of 88 percent in both ears.  The examiner 
provided a diagnosis of moderately severe to severe sensorineural 
hearing loss in the right ear, and moderately severe to profound 
sensorineural hearing loss in the left ear.

A June 2008 VA audiology note contains the following results of 
speech audiometry testing, which reveals ongoing increased 
puretone thresholds in both ears:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
70
85
LEFT
25
25
30
70
95

Speech audiometry testing again revealed speech recognition 
ability of 88 percent in the left ear, but showed diminished 
ability of 84 percent in the right ear.

The evidence in this case demonstrates a current disability of 
bilateral hearing loss.  Accordingly, the question for the Board 
is whether the Veteran's current bilateral hearing loss was first 
incurred or aggravated during service and whether the current 
disability is etiologically related to the in-service incurrence 
or aggravation.

In this regard, the Veteran reported at his VA examinations that 
during service he was assigned the duty of an engineer for 
approximately one year.  According to him, he worked near a 
demolitions area and was thereby exposed to acoustic trauma from 
explosions during that time.  The June 2008 VA audiology note 
also contains the information that he also reported that his unit 
was located in close proximity to a landing strip and that he was 
also exposed to constant aircraft noise.  He also reported that 
he fired an M-16 rifle.  According to the Veteran, he was not 
issued ear protection during service.  At his VA examinations in 
January 2003 and in June 2008, he reported that his occupation 
since service has been as a mechanic, which consists of 
rebuilding starters and alternators.  Although the he 
acknowledged that he does not wear ear protection in his work as 
a mechanic, he asserted that ear protection is not necessary 
because he is "not around loud noise very often."  The 
audiology note in June 2008, however, characterized his civilian 
work rebuilding starters and alternators as "being exposed to 
noise without ear protection."

The Board notes that the Veteran's service personnel records are 
not available in the claims file.  Nonetheless, his contentions 
as to in-service acoustic trauma are not controverted by other 
evidence to the contrary.  Accordingly, the Board is inclined to 
find that the Veteran's statements in that regard are reliable 
and that he did sustain acoustic trauma during service.  
Nonetheless, the evidence does not show that his current 
bilateral hearing loss is etiologically related to his in-service 
acoustic trauma.

As discussed above, a May 1970 in-service examination, which was 
performed only six months before the Veteran's discharge from 
service, revealed an elevated puretone threshold of 60 decibels 
at 2000 Hertz in the left ear.  Although that examination did not 
reveal hearing loss in the right ear, as contemplated under 
38 C.F.R. § 3.385, it did show that the Veteran's puretone 
thresholds in his right ear were elevated in comparison to his 
March 1968 pre-induction examination.  Under the circumstances, 
the service treatment records indicate that the Veteran incurred 
left ear hearing loss during service, and that hearing in his 
right ear also diminished during that time.

In an April 2010 addendum report, a VA examiner who reviewed the 
claims file confirms a present diagnosis of bilateral 
sensorineural hearing loss.  She asserts, however, that the 
findings expressed in the May 1970 in-service examination report 
are abnormal.  Specifically, she observes that the finding of 60 
decibels at 2000 Hertz in the left ear is the lone finding from 
that examination that reflects elevated thresholds.  For that 
reason, she determined that the left ear finding at 2000 Hertz is 
anomalous.  In further support, she also notes that, in any case, 
it improved subsequently.  She notes that the Veteran currently 
had high frequency hearing loss, which was not present on his 
discharge examination, and that he has had occupational exposure 
to noise.  Hence, she concludes that his current hearing loss is 
less likely than not related to his noise exposure during his 
active military service.

As noted above, examinations for release from active duty were 
performed in May and October 1970, however, audiometric testing 
was not performed at the latter examination.  The only testing of 
hearing reflected in that report are results from whispered and 
spoken voice tests, to which the Board does not attach probative 
weight.  The VA examiner's addendum opinion specifically 
discussed the test results from March 1968, May 1970, and June 
2008, and considered the May 1970 examination as the separation 
examination.  In discussing the purportedly anomalous finding in 
the May 1970 examination, however, the examiner does not consider 
or take into account that at a minimum, the examination showed 
in-service worsening of the Veteran's hearing.  Also, as the 
October 1970 examination for release from active duty only 
contained results of whispered and spoken voice testing, the VA 
examiner's addendum opinion is based upon unreliable testing of 
the Veteran's hearing at his separation examination.  Under the 
circumstances, the Board finds that the opinions expressed in the 
April 2010 VA examiner's addendum are not supported by the 
evidence in the record and are thus due little probative weight.

Based upon the evidence in the claims file, the Board finds that 
the Veteran did incur acoustic trauma during his active duty 
service, and that this trauma resulted in bilateral sensorineural 
hearing loss, as shown at a May 1970 in-service examination.  
Subsequent audiometric testing since June 2003 has revealed 
ongoing bilateral sensorineural hearing loss.

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the criteria for service connection for bilateral 
sensorineural hearing loss have been met.  Service connection is 
accordingly warranted for this disorder, and the Veteran's claim 
is granted in full.

III.  Service Connection of an Eye Disorder, to Include as 
Secondary
to Diabetes Mellitus

The Veteran's service treatment records do not reflect the 
occurrence or aggravation during service of an eye injury or 
illness.  Reports of the Veteran's March 1968 pre-induction 
examination, physical examinations of October 1968 and May 1970, 
and October 1970 separation examination do not note any reported 
eye symptoms or visual impairment, nor do they reflect any 
objective clinical findings in either eye.

Statements submitted by the Veteran's spouse in September 2004 
assert that the Veteran's eye disorder began with the onset of 
symptoms of his service-connected diabetes mellitus.  A separate 
April 2008 statement from the Veteran's spouse asserts that the 
Veteran's eyesight has worsened.

Post-service VA treatment records from 1998 to 2008 reveal that 
the Veteran was diagnosed in September 2002 with hyperopia, 
astigmatism, and presbyopia of both eyes.  He was prescribed 
eyeglasses.

During the pendency of his claim, the Veteran has undergone a 
series of VA examinations to determine the nature and etiology of 
his claimed eye disorder.

At his December 2003 VA examination, the Veteran was diagnosed 
with refractive error and presbyopia.  During the examination, a 
chronic chalazia (cyst) was noted on both lower eyelids.

The rendered diagnoses of refractive error and presbyopia were 
confirmed at VA examinations performed in July 2004 and April 
2008.  Both examinations specifically found that the Veteran did 
not demonstrate any diplopia, visual field defects, or 
retinopathy secondary to diabetes mellitus.

At an October 2004 VA examination, the Veteran did not show any 
chalazia.  He stated that he had not had one in six months.  The 
examiner opined that the Veteran's chalazia were not related to 
his diabetes mellitus.

Following a series of remands by the Board, the Veteran received 
a new VA examination of his eyes in March 2009.  At that time, he 
denied having any prior eye injuries, eye surgeries, or laser 
treatments.  On examination, diplopia and visual field defects 
were again not present.  Fundoscopic examination did not reveal 
any hemorrhaging or microaneurysms.  The macula on the left eye, 
however, showed slight pigment dispersion.

The examiner provided diagnoses of diabetes without diabetic 
retinopathy, left macular pigmentation changes, bilateral 
cateracts, and refractive error and presbyopia.  The examiner 
determined that the Veteran's refractive error, presbyopia, and 
macular pigment dispersion are not caused by diabetes mellitus, 
but are rather age-related functions that occur in all people.  
Although the examiner acknowledged that refractive error and 
presbyopia do change due to high blood sugar levels, such 
conditions return to their normal levels if the blood sugar is 
controlled.  Regarding the Veteran's cateracts, the examiner 
opined that disorder is "senile type" and is not caused by 
diabetes mellitus.

The Board notes that diagnosed refractive error is deemed by the 
regulations as being a congenital or developmental disorder, and 
hence, is not a disease or injury within the meaning of 
applicable legislation for disability compensation purposes.  
Accordingly, service connection for refractive errors is 
precluded as a matter of law.  38 C.F.R. §§ 3.303(c), 4.9 (2009; 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Accordingly, service 
connection cannot be granted based upon the diagnoses of 
refractive error and presbyopia.

Regarding the etiology of the Veteran's present left chronic 
bilateral chalazia, macular pigmentation changes, and bilateral 
cateracts, the VA treatment records do not establish a 
relationship between those conditions and the veteran's active 
duty service.  Moreover, a series of VA examinations indicate 
that these conditions are not related to active duty service or 
to his service-connected diabetes mellitus.  The October 2004 VA 
examination report expresses that the Veteran's chalazia are not 
related to his diabetes mellitus.  The Board further notes that 
the VA treatment records since that time do not reflect ongoing 
chalazia, and no recurrence of chalazia was noted at VA 
examinations in April 2008 and March 2009.  Following the March 
2009 VA examination, the VA examiner expressed that macular 
pigmentation changes are age-related functions and are not 
related to diabetes mellitus.  The VA examiner also stated that 
the Veteran's cateract condition is "senile type" and is also 
not related to his diabetes mellitus.  These findings are not 
contradicted by any other medical evidence in the record.

To the extent that the Veteran looks to his spouse's statements 
of September 2004 and April 2008 to establish a relationship 
between his eye disorder and his diabetes mellitus, such 
assertions are rebutted by the absence of concurring medical 
opinions in the record and by negative nexus opinions provided in 
the VA examination reports of October 2004, April 2008, and March 
2009.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. 
Cir. 2006) (holding the Board is obligated to, and fully 
justified in, determining whether lay testimony is credible in 
and of itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

Moreover, the Court has consistently held that service connection 
may not be predicated on lay assertions of medical causation.  
See Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In the 
present case, neither the Veteran nor the Veteran's spouse have 
been shown to possess the requisite medical training, expertise, 
or credentials needed to render either a diagnosis or a competent 
opinion as to medical causation.  Accordingly, the lay opinions 
expressed by the Veteran and his spouse do not constitute 
competent medical evidence and lacks probative value as to the 
matter of medical diagnoses and causation.  See also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to 
report that on which he or she has personal knowledge); Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for an eye disorder, 
claimed as secondary to service connected diabetes mellitus, and 
this claim must be denied.

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).

IV.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Insofar as the Veteran's claim of service connection for 
bilateral hearing loss, the Board has considered whether VA has 
fulfilled its notification and assistance requirements under 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. § 3.159.  Given the favorable action taken with regard 
to that issue, no further notification or assistance in 
developing the facts pertinent to this limited matter is required 
at this time.  Indeed, any such action would result only in 
delay.

With regard to the Veteran's claim of service connection for an 
eye disorder, claimed as secondary to service connected diabetes 
mellitus, the Veteran was notified of the information and 
evidence needed to substantiate and complete that claim in a 
November 2002 notice letter.  In a separate March 2007 letter, 
the Veteran was notified that a disability rating and an 
effective date for the award of benefits are assigned in cases 
where service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Following a reasonable 
period of time in which the Veteran was afforded an opportunity 
to respond to the March 2007 letter, his claim was readjudicated 
in a September 2008 Supplemental Statement of the Case.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a claim.  
The Veteran's service treatment records and identified post-
service VA treatment records have been obtained.  Moreover, the 
Veteran was afforded VA examinations of his eyes in December 
2003, July 2004, April 2008, and March 2009.
 
Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for an eye disorder, claimed as secondary to 
service connected diabetes mellitus, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


